 



EXHIBIT 10.1
SIXTH AMENDMENT TO AMENDED AND RESTATED LETTER AGREEMENT
(with Borrowing Base)
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED LETTER AGREEMENT (this “Amendment”)
dated effective as of April 1, 2005 (the “Effective Date”), is by and between
FRIEDMAN INDUSTRIES, INCORPORATED (“Borrower”) and JPMORGAN CHASE BANK, N.A.,
formerly known as JPMorgan Chase Bank (“Bank”).
PRELIMINARY STATEMENT. Bank and Borrower have entered into an Amended And
Restated Letter Agreement dated as of April 1, 1995, as amended by a First
Amendment dated as of April 1, 1997, a Second Amendment dated as of July 21,
1997, a Third Amendment dated as of April 1, 1999, a Fourth Amendment dated as
of June 1, 2001, and a Fifth Amendment dated as of April 1, 2003 (collectively,
“Credit Agreement”). All capitalized terms defined in the Credit Agreement and
not otherwise defined herein shall have the same meanings herein as in the
Credit Agreement. Bank and Borrower have agreed to amend the Credit Agreement to
the extent set forth herein, and in order to, among other things, renew, modify
and extend the Revolving Credit Note.
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, Bank and Borrower hereby agree as follows:
1. Section 1.1 of the Credit Agreement is amended to read as follows:
“Subject to the terms and conditions hereof, the Bank agrees to make loans
(“Loan” or “Loans”) to Borrower from time to time before the Termination Date,
not to exceed at any one time outstanding $6,000,000.00 (the “Commitment”).
Borrower shall have the right to borrow, repay and reborrow. Bank and Borrower
agree that Chapter 346 of the Texas Finance Code shall not apply to this
Agreement, the Note or any Loan. The Loans shall be evidenced by, shall bear
interest and shall be payable as provided in the promissory note of Borrower
dated April 1, 2005 (together with any and all renewals, extensions,
modifications, replacements, and rearrangements thereof and substitutions
therefor, the “Note”), which is given in renewal, modification and extension of
that certain promissory note dated April 1, 2003, in the original principal
amount of $6,000,000.00, maturing April 1, 2006. The purpose of the Loans made
under the Commitment is to provide the Borrower with working capital support.
“Termination Date” means the earlier of: (a) April 1, 2008; or (b) the date
specified by Bank in accordance with Section 5 of the Credit Agreement.
2. Exhibit A of the Credit Agreement is amended by and replaced with the
Exhibit A attached hereto for all purposes.
3. Borrower hereby represents and warrants to the Bank that after giving effect
to the execution and delivery of this Amendment: (a) the representations and
warranties set forth in the Credit Agreement are true and correct on the date
hereof as though made on and as of such date; and (b) no Event of Default, or
event which with passage of time, the giving of notice or both would become an
Event of Default, has occurred and is continuing as of the date hereof.
4. This Amendment shall become effective as of the Effective Date upon its
execution and delivery by each of the parties named in the
signature lines below, and the term “Agreement” as used in the Credit Agreement
shall also refer to the Credit Agreement as amended by this Amendment.
5. Borrower further acknowledges that each of the other Loan Documents is in all
other respects ratified and confirmed, and all of the
rights, powers and privileges created thereby or thereunder are ratified,
extended, carried forward and remain in full force and effect except as the
Credit Agreement is amended by this Amendment.
6. This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed an original and all of which taken together shall constitute but one and
the same agreement.
7. This Amendment shall be included within the definition of “Loan Documents” as
used in the Agreement.
8. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE
STATE OF TEXAS AND AS APPLICABLE, THE LAWS OF THE UNITED STATES OF AMERICA.
THIS WRITTEN AMENDMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE A “LOAN
AGREEMENT” AS DEFINED IN SECTION 26.02(a) OF THE TEXAS BUSINESS & COMMERCE CODE,
AND REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
effective as of the Effective Date.

                  BORROWER:   FRIEDMAN INDUSTRIES, INCORPORATED  
 
      By:   /s/ Ben Harper
 
           
 
      Name:   BEN HARPER
 
      Title:   SENIOR VICE PRESIDENT — FINANCE
 
                BANK:   JPMORGAN CHASE BANK, N.A.  
 
      By:    
 
           
 
      Name:    
 
           
 
      Title:    
 
           

Page 1 of 2 Pages



--------------------------------------------------------------------------------



 



EXHIBIT A to Agreement between
FRIEDMAN INDUSTRIES, INCORPORATED (“Borrower”) and JPMORGAN CHASE BANK, N.A.
(“Bank”)
dated as of April 1, 1995, as same may be amended, restated and supplemented in
writing
REPORTING REQUIREMENTS, FINANCIAL COVENANTS
AND
COMPLIANCE CERTIFICATE FOR CURRENT REPORTING PERIOD ENDING                     ,
200_(“END DATE”)
A. REPORTING PERIOD. THIS EXHIBIT WILL BE IN PROPER FORM AND BE SUBMITTED
QUARTERLY.
B.
Financial Reporting. Borrower will provide the following financial information
within the times indicated:
Compliance
Certificate

                          Compliance             (Circle) WHO   when due   what
  Yes No
BORROWER
  (i) Quarterly at such time as this statement is submitted to the Securities
and Exchange Commission (“SEC”)   Borrower’s 10-Q together with a certificate of
compliance duly executed by an officer of Borrower   Yes No
 
           
 
  (ii) On an annual basis at such time as this statement is submitted to the
Securities and Exchange Commission (“SEC”)   Borrower’s 10-K together with a
certificate of compliance duly executed by an officer of Borrower   Yes No

C.

     
FINANCIAL COVENANTS. Borrower will comply with the following financial
covenants, defined in accordance with GAAP incorporating the calculation
adjustments indicated on the Compliance Certificate:
  COMPLIANCE CERTIFICATE

                  Compliance REQUIRED   ACTUAL REPORTED   (Circle)
Except as specified otherwise, each covenant will be maintained at all times and
reported for each Reporting Period or as of each Reporting Period End Date, as
appropriate:
  For Current Reporting Period/as of the End Date   Yes No

                 
1. Maintain a Working Capital of at least $10,000,000.00
  $                                       -   $
                                       =   $    Yes No
 
  Current Assets   Current Liabilities   Working Capital      
2. Maintain a Tangible Net Worth as adjusted of at
  Stockholder’s Equity       $    Yes No
least $27,000,000.00.
  Minus:   Goodwill   $    
 
      Other Intangible Assets   $    
 
  Plus:   Subordinated Debt   $    
 
  Equals:   Tangible Net Worth   $      
3. Maintain a Current Ratio of at least 2.00 to 1.00.
  $                                        /   $
                                       -   $    Yes No
 
  Current Assets   Current Liabilities   Current Ratio      
4. Maintain a ratio of Total Indebtedness to Tangible Net Worth plus
Subordinated Debt of no more than 1.10 to 1.00.
  Total Indebtedness (GAAP)   $    Yes No  
 
  Tangible Net Worth       $      
 
  $                                        /   $
                                       -   $    
 
  Total Indebtedness   Tangible Net Worth   Ratio    

THE ABOVE SUMMARY REPRESENTS SOME OF THE COVENANTS AND AGREEMENTS CONTAINED IN
THE NOTE AND DOES NOT IN ANY WAY RESTRICT OR MODIFY THE TERMS AND CONDITIONS OF
THE NOTE. IN CASE OF CONFLICT BETWEEN THIS EXHIBIT A AND THE NOTE, THE NOTE
SHALL CONTROL.
The undersigned hereby certifies that the above information and computations are
true and correct and not misleading as of the date hereof and that since the
date of the Borrower’s most recent Compliance Certificate (if any):

     
o
  No default or Event of Default has occurred under the Note during the current
Reporting Period, or been discovered from a prior period, and not reported.  
o
  A default or Event of Default (as described below) has occurred during the
current Reporting Period or has been discovered from a prior period and is being
reported for the first time and:

     
o
  was cured on                                         .  
o
  was waived by Bank in writing on                                          .  
o
  is continuing.

     
Description of Event of Default:
 
 
 
     
 
     

EXHIBIT A Page 1 of 2 Pages



--------------------------------------------------------------------------------



 



Executed this                      day of                     , 2000__.
BORROWER:     FRIEDMAN INDUSTRIES, INCORPORATED

     
SIGNATURE:
   
 
   
NAME:
   
 
   
TITLE:
   
 
   
ADDRESS:
   
 
   
 
   
 
   
 
   
 
   

EXHIBIT A Page 2 of 2 Pages